             Case 1:19-cv-01561-BR      Document 1       Filed 09/30/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION

UNITED STATES OF AMERICA,                                 1:19-cv-01561-BR

        Plaintiff,

        v.                                                COMPLAINT, in rem,
                                                          FOR FORFEITURE
$200,980.00 UNITED STATES
CURRENCY, in rem,

        Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

///

///

Complaint in rem for Forfeiture                                                             Page 1
          Case 1:19-cv-01561-BR          Document 1      Filed 09/30/19     Page 2 of 3




                                                 II.

       Defendant, in rem, $200,980.00 U.S. Currency, was seized in the District of Oregon, and

is now and during the pendency of this action will be within the jurisdiction of this Court.

                                                III.

       Defendant, in rem, $200,980.00 U.S. Currency represents proceeds traceable to an

exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. §§ 841 and 841(a)(1), and is forfeitable to the United States

pursuant to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the

declaration of Christopher Karabinas, Special Agent, Homeland Security Investigations, marked

as Exhibit A, attached and fully incorporated herein by this reference.

       WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendant, in rem, $200,980.00 U.S. Currency; that due notice be given

to all interested persons to appear and show cause why forfeiture of this defendant, in

rem, should not be decreed; that due proceedings be had thereon; that this defendant be forfeited

to the United States; that the plaintiff United States of America be awarded its costs and

disbursements incurred in this action.

DATED: September 30, 2019.                    Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              s/ Amy E. Potter
                                              AMY E. POTTER
                                              Assistant United States Attorney




Complaint in rem for Forfeiture                                                                Page 2
          Case 1:19-cv-01561-BR         Document 1      Filed 09/30/19     Page 3 of 3




                                       VERIFICATION



       I, Christopher Karabinas, declare under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with Homeland Security Investigations and

that the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/Christopher Karabinas
                                     CHRISTOPHER KARABINAS
                                     Special Agent
                                     Homeland Security Investigations




Complaint in rem for Forfeiture                                                            Page 3
         Case 1:19-cv-01561-BR         Document 1-1       Filed 09/30/19     Page 1 of 8




                     DECLARATION of CHRISTOPHER KARABINAS

       I, Christopher Karabinas, do hereby declare:

                               BACKGROUND/EXPERIENCE

       1. I am a Special Agent (SA) of the Department of Homeland Security (DHS),

Homeland Security Investigations (HSI) and have been so employed since December 2010. I am

currently assigned to the Resident Agent in Charge office, Medford, Oregon. I completed six

months training at the HSI Academy located at The Federal Law Enforcement Training Center,

Glynco, GA, where I learned the skills necessary to conduct federal criminal investigations,

including investigating crime scenes, interviewing witnesses and suspects, and writing reports

and affidavits. Prior to this, I was employed as a U.S. Customs and Border Protection Officer,

Immigration Officer, and a U.S. Federal Air Marshal and have been a federal law enforcement

officer since August of 2000. During my tenure as a federal law enforcement officer, I have

investigated and/or participated in investigations of money laundering, narcotics trafficking,

fraud, smuggling, and theft. I have also acquired knowledge and information about the illegal

drug trade and the various means and methods by which it is furthered from formal and informal

training, other law enforcement officers and investigators, informants, individuals I have arrested

and/or interviewed, and my participation in other investigations. I am a participating member of

the Medford Area Drug and Gang Enforcement Taskforce (MADGE) located in Medford Police

Department’s drugs and gang division.

       2. I have participated in searches of premises and assisted in evidence gathering by

means of search warrant. I have received training in investigating money laundering and have

had the opportunity to study and investigate numerous examples of money laundering schemes

specifically pertaining to the laundering of drug proceeds. I have received approximately 80

Declaration of Christopher Karabinas                                            Exhibit A Page 1
         Case 1:19-cv-01561-BR             Document 1-1     Filed 09/30/19      Page 2 of 8




hours of specialized training from the Federal Law Enforcement Training Center regarding asset

forfeiture and financial investigations.

       3. I have participated in hundreds of investigations at the federal, state, and local levels.

These investigations have pertained to narcotics trafficking and laundering drug proceeds as well

as a variety of criminal activities including bulk cash smuggling, alien smuggling, fraud, illegal

exportation of munitions, interstate transportation of stolen property, and wire fraud.

                             PURPOSE OF THIS DECLARATION

       4. This declaration is submitted in support of a civil complaint in rem for forfeiture of

$200,980 in U.S. currency seized from a Federal Express (FedEx) package shipped on May 7,

2019, from Lindsey Ann Lewis, 110 Ivy Hollow Court, Morrisville, North Carolina, to Andrew

Stevens, 201 SW K Street, Grants Pass, Oregon. As discussed below, I believe there is probable

cause to believe that the $200,980 is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6), as it

constitutes or was derived from proceeds traceable to violations of 21 U.S.C. § 841(a)(1).

       5. I have personally participated in this investigation and the following information is

derived from my personal observation, interviews, and review of physical evidence as well as

review of reports generated by other law enforcement officials and discussions with other

investigators who have personal knowledge of the matters covered in those reports, and from

conversations with persons who have personal knowledge of the events described herein. I have

not included all of the details of the investigation, only those facts that I believe necessary to

demonstrate a probable cause to proceed with civil forfeiture of the $200,980.

       6. Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators often exist when drug



Declaration of Christopher Karabinas                                               Exhibit A Page 2
         Case 1:19-cv-01561-BR           Document 1-1       Filed 09/30/19      Page 3 of 8




traffickers use FedEx to ship controlled substances or proceeds of the sale of controlled

substance from one location to another.

       7. I know from my training and experience that drug traffickers who ship controlled

substances, cash for the purchase of controlled substances and cash proceeds from the illegal sale

of controlled substances are often aware that trained canines may inspect parcels. Accordingly,

drug traffickers often attempt to wrap their parcels, and the contents of their parcels, in a manner

they believe will disguise the odor and contents of the items in the parcels. In order to conceal

the distinctive smell of controlled substances from certified controlled substance detection

canines, these packages tend to be wrapped excessively in bubble-pack and plastic wrapping, and

are sometimes sealed with the use of tape around all the seams. Sometimes perfumes, coffee,

tobacco or other smelling substances are used to mask the odor of the controlled substances or

currency packaged for shipment.

       8. I know from my training and experience that Oregon legalized the production and

sale of marijuana and that marijuana remains illegal in North Carolina. Marijuana grown in

Oregon sells for far less in Oregon than it sells for in states where it remains illegal. For this

reason, I know that marijuana grown in Oregon is often shipped to other states, and that cash

payments for the marijuana are shipped back to Oregon.

                            SUMMARY OF THE INVESTIGATION

       9. On May 14, 2019, FedEx Corporate Security contacted Medford Police Department

K-9 Officer Rob Havice and advised that they had an undeliverable package addressed to 201

SW K Street, Grants Pass, Oregon. FedEx determined that there was no such address. The

package was returned to the FedEx facility located in Central Point, Oregon. In compliance with

corporate policy, FedEx employees tried calling the phone numbers on the package and

Declaration of Christopher Karabinas                                               Exhibit A Page 3
         Case 1:19-cv-01561-BR         Document 1-1      Filed 09/30/19     Page 4 of 8




determined that they were not good numbers. It is standard procedure to open the package in an

attempt to locate an invoice or some other documentation to identify the shipper or recipient.

Upon opening the package, FedEx found a large quantity of U.S. currency contained in several

heat-sealed bags. FedEx then contacted Officer Havice.

       10. Following the above call, Officer Havice responded to the FedEx office in Central

Point. FedEx employees showed Officer Havice a plain brown cardboard box that showed a

shipping date of May 7, 2019. The shipper was listed as Lindsey Ann Lewis, 110 Ivy Hollow Ct.,

Morrisville, North Carolina, 27560. The recipient was listed as Andrew Stevens, 201 SW K

Street, Grants Pass, Oregon 97526. A FedEx employee told Officer Havice, “there is a lot of

money in there and a second box inside with peanuts all around it.” The FedEx employee told

Officer Havice that he had a hard time initially opening the box because the shipper had glued

the flaps of the box with a glue gun before they taped it. Officer Havice looked in the box and

observed additional packing peanuts and plastic heat-sealed bags inside wrapped in carbon

paper. Officer Havice could see a $20 bill visible in the corner of one bag. Officer Havice then

took possession of the box and transported it to the Medford Police Department.

       11. Upon arrival at the Medford Police Department, Officer Havice brought in his K-9

Narc, who I know to be certified in the detection of narcotics odors, including marijuana. Officer

Havice sent Narc to an open area, and he did not alert to anything. Officer Havice then placed the

FedEx box inside the search area and after a short period of time Narc gave a response in the

area where the box was placed, but the wind was blowing, and he did not put his nose directly on

the box. Officer Havice documented in his report, “The wind was blowing from the south and

pushing the odor from the box up against a row of bicycles. I directed K-9 Narc to detail this area

and once K-9 Narc got upwind of the parcel, he worked the odor to source and he gave a final

Declaration of Christopher Karabinas                                           Exhibit A Page 4
         Case 1:19-cv-01561-BR          Document 1-1       Filed 09/30/19      Page 5 of 8




response to this parcel to indicate one of the four odors he is trained to detect.” Narc is trained to

detect marijuana, heroin, methamphetamine and cocaine.

       12. The U.S. currency contained in the sealed bags included $80 in $10 bills, $121,200 in

$20 bills, $11,700 in $50 bills, and $60,000 in $100 bills for a total of $200,980.

       13. An investigation of 201 SW K Street, Grants Pass, Oregon, revealed no such address.

The first numbered address in the 200 block of SW K Street is 207 SW K Street, which is

described as a large commercial building.

       14. The seized FedEx package was shipped by Lindsey Ann Lewis. I have reviewed a

North Carolina Driver’s License (DL) in the name of Lindsey Ann Lewis. The DL was issued on

February 2, 2017, and her address is listed as 110 Ivy Hollow Ct., Morrisville, North Carolina,

27560, which was the address listed on the package.

       15. A search of Wake County, North Carolina property tax records revealed that Lesli R.

Kennedy purchased 110 Ivy Hollow Ct., Morrisville, North Carolina, in approximately 2003, and

the title remains in her name. I have reviewed a North Carolina DL in the name of Lesli Reckert

Kennedy. The DL was issued on February 2, 2018, and her address is listed as 110 Ivy Hollow

Ct., Morrisville, North Carolina, 27560. I have determined that Lindsey Ann Lewis is Lesli

Reckert Kennedy’s niece.

       16. I also reviewed an Oregon DL in the name of Lesli Reckert Kennedy. The photograph

and date of birth are the same in the North Carolina and Oregon driver’s licenses. The Oregon

DL was issued on April 2, 2019, and her address was listed as 2135 Old Military Rd., Central

Point, Oregon. Jackson county property records revealed that on November 5, 2018, Lesli

Reckert Kennedy purchased a residence located at 2135 Old Military Rd., Central Point, Oregon



Declaration of Christopher Karabinas                                              Exhibit A Page 5
         Case 1:19-cv-01561-BR         Document 1-1      Filed 09/30/19     Page 6 of 8




that sits on approximately 1.16 acres. The residence is located approximately 26 miles from 207

SW K Street, Grants Pass, Oregon.

       17. I have reviewed FedEx shipping records for packages shipped from 110 Ivy Hollow

Ct., Morrisville, North Carolina to Oregon for the time period from June 2017 through May 7,

2019. The records identified approximately 25 shipments during that time. The shipper’s name

was listed as Lesli Kennedy in nine shipments, Lindsey Lewis or Lindsey Ann Lewis in thirteen

shipments, and Felice Michael Giorgetti in three shipments. The recipient’s name was listed as

Felice Giorgetti, Felice Michael Giorgetti or Michael Giorgetti in twelve shipments, James

Nelson in one shipment and Andrew Stevens in twelve shipments. The recipient address for the

twelve shipments to Giorgetti and one shipment to Nelson was 4250 Avenue E, White City,

Oregon. The recipient address for eleven of the shipments to Andrew Stevens was 207 K Street,

Grants Pass, Oregon, and one shipment to Andrew Stevens was listed as 201 SW K Street,

Grants Pass, Oregon. The one shipment to 201 K Street was the package that was undeliverable

and seized.

       18. A review of Jackson County property records relating to 4250 Avenue E, White City,

Oregon, revealed that the property address is listed in county records as 4250 Avenue E, Eagle

Point, Oregon. The property consists of a doublewide trailer built in 1972. The owner is listed as

Mayan Holdings LLC, mailing address 110 Ivy Hollow Ct., Morrisville, NC 27560. A search of

Oregon Secretary of State Records revealed that Mayan Holdings LLC was established on June

20, 2017. The 2018 and 2019 Amended Annual Report filed with the State of Oregon listed Lesli

Kennedy as a member. The first FedEx shipment from Lesli Kennedy, 110 Ivy Hollow Ct.,

Morrisville, North Carolina to Felice Giorgetti, 4250 Avenue E, White City, Oregon, was on

June 29, 2017, nine days after Mayan Holdings LLC was established.

Declaration of Christopher Karabinas                                           Exhibit A Page 6
         Case 1:19-cv-01561-BR         Document 1-1      Filed 09/30/19     Page 7 of 8




       19. The last FedEx shipment from Lesli Kennedy to Michael Giorgetti at the 4250

Avenue E, White City, Oregon address was on January 3, 2018. On January 10, 2018, a

Nebraska State Trooper stopped a rental truck driven by Felice Michael Giorgetti. A Nebraska

State Patrol dog indicated the odor of drugs coming from the truck. A search of the vehicle

revealed seventeen boxes of marijuana weighing a total of 526 pounds. Giorgetti pleaded guilty

to possession with intent to distribute marijuana and was sentenced to 37 months in federal

prison. A search of law enforcement and commercial databases identified only one individual in

the United States named Felice Michael Giorgetti.

       20. Following Giorgetti’s arrest there were no further shipments from Kennedy or Lewis

to Giorgetti. The first FedEx shipment from 110 Ivy Hollow Ct, Morrisville, North Carolina to

Oregon after his arrest was on October 1, 2018. The package was shipped by Lindsey Lewis to

Andrew Stevens, 207 K Street, Grants Pass, Oregon. Between October 1, 2018 and April 22,

2019, there were eleven additional shipments from Lindsey Lewis to Andrew Stevens, 207 K

Street, Grants Pass, Oregon.

       21. On May 7, Lindsey Lewis shipped a package to 201 K Street instead of 207 K Street

that was seized and found to contain $200,980 in cash described above.

       22. Lesli R. Kennedy submitted an administrative claim for the money. On the form, she

claimed to be the owner of the money, but provided no documentation or other information.

Lesli listed her address as the Old Military Road address in Central Point, Oregon. Based on the

FedEx label though, the claim form was mailed by Lindsey Lewis who listed her address on Ivy

Hollow Ct. in North Carolina.

       23. Based on the above, and my training and investigative experience, I have probable

cause to believe that the $200,980 in U.S. Currency is subject to forfeiture pursuant to 21 U.S.C.

Declaration of Christopher Karabinas                                           Exhibit A Page 7
         Case 1:19-cv-01561-BR         Document 1-1       Filed 09/30/19     Page 8 of 8




§ 881(a)(6), as it constitutes or was derived from proceeds traceable to a specified unlawful

activity, possession and distribution of controlled substances, a violation of 21 U.S.C.

§ 841(a)(1).

       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

      Executed this 30th day of September 2019.


                                          s/Christopher Karabinas
                                          Christopher Karabinas
                                          Special Agent
                                          Homeland Security Investigations




Declaration of Christopher Karabinas                                            Exhibit A Page 8
                                 Case 1:19-cv-01561-BR                                   Document 1-2                   Filed 09/30/19                    Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $200,980.00, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Jackson
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Amy E. Potter - United States Attorney's Office
 405 E. 8th Street, Suite 2400, Eugene OR 97401-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of $200,980.00 as proceeds/facilitation traceable to exchange for controlled substances
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION     DEMAND $                      CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                               JURY DEMAND:         u Yes     ✔
                                                                                                                         u No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                    DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 9/30/2019                                                               s/ Amy E. Potter
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
